Fbszad Case 7-19-cr-00857-NSR-1 Document 26 Filed in NYSD on 12/05/2019 Page 1 of 1

RICHARD B. LIND

ATTORNEY AT LAW
575 LEXINGTON AVENUE
4TH FLOOR

NEW YORK, N.Y, 10022

 

 

TELEPHONE (212) 888-7725

 

E-MAIL: rlindalindlawyer.com

WEBSITE: www.richardlindlawyer.com

December §, 2019

Via ECF & Email a ae
Hon. Nelson S. Roman Thé-application is et
United States District Judge OE er
U.S. Courthouse

   

 

300 Quarropas Street ul \
White Plains, NY 10601 Nelson S. Roman, U.S.D. i \
Dated: Dec. S, 2c\4 \

 

Re: United States v. Willie Sims, ef a/. White Plains, New Yotk 10601: .
19 Cr, 857 (NSR)-

 

 

ue Clerc ob Hag 66 uAR ye eal \bee ,
Dear Judge nn te emuncd {ua mash ow \
On October 3, 2019, | was appointed as CJA attorney for Rahmel Garraway, a /

defendant in the above-referenced matter. Because of other commitments, | will not be
able to attend the conference this Court has scheduled for today at 12:30 p.m.
Accordingly, | am writing to request permission for Steven Brill, Esq., the attorney for |
Mr, Garraway’s co-defendant, Willie Sims, to stand in for me, |

 

 

 

Thank you for the Court's consideration of this application.

ee submitted,

CIA | i!

C4 B Lind [

o

ce: All Counsel (by ECT)

 

 
